Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/30/2017 have been fully considered but they are not persuasive. 
Applicant argues that the 112 rejection of claim 15 is not appropriate. Examiner respectfully disagrees. Likelihood is a subjective term and is not clearly explained in the specification as what exactly this term refers to. For further clarification please refer to the previous rejection.
Also, as best understood by the examiner applicant argues that the current claim 1 is not examined. The obtaining feedback data and adjusting gain margin based on the obtained data for a hearing device is clearly outlined in the previous rejection.
Allowable Subject Matter
Claims 3-7, 11-14, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear as what is intended by “under amplified signal” and as how this would decrease likelihood of a hearing percept as this is a subjective parameter and it is not clear as what is meant by “likelihood”. Clarification of claim language is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kristensen (20130188796).
Regarding claims 1,  Kristensen discloses a method, comprising:obtaining feedback data (Paragraph 0048 discloses “In case it is detected (or assumed) that the feedback situation has changed substantially (and permanently), e.g. in case that a new and better fitting ear mold has been taken into use, or e.g. in case that the ear canal has grown since the last use of the listening device resulting in a less well fitting ear mold, it is preferable that the long term feedback or IGmax estimate is adapted to the new situation over a relatively short time period “) indicative of a changed feedback path of a hearing prosthesis used by a recipient; and adjusting a parameter of the hearing prosthesis based on the obtained feedback data (Paragraph 0048 discloses " it is preferable that the long term feedback or IGmax estimate is adapted to the new situation over a relatively short time period “, Also, Paragraph 0049 discloses that the process is automatic and that ” the time window over which the reliable current feedback path or IGmax estimates are averaged to provide the long term feedback path or IGmax estimate may be decreased to include fewer `older` values of current feedback in the calculation.” As indicated in paragraph 0048 and 0049 the parameter being adjusted in the period, or the time window, in which the feedback values are averaged, which is interpreted by the examiner as adaptation time, and it depends on changing the feedback path). 
Kristensen further discloses that the parameter that is adjusted is a safety factor gain margin component of the hearing prosthesis (Paragraph 0009 discloses that the IGmax could be based on the safety gain margin).
Regarding claim 2, Kristensen discloses the limitations of claim 1. Kristensen further discloses that the obtained feedback data is based on a state of a connection of a removable component of the hearing prosthesis to a recipient (Abstract, also Fig 2b. The entire application is about the removable listening device and the state of its connection to the user causing leakages in the feedback path).
Regarding claims 8-10, Kristensen discloses the limitations of claim 1. Kristensen further discloses a hearing prosthesis is configured to at least one of record data based on feedback of the hearing prosthesis or detect a change in a state of the hearing prosthesis (Paragraph 0048 discloses “In case it is detected (or assumed) that the feedback situation has changed substantially (and permanently), e.g. in case that a new and better fitting ear mold has been taken (a feature setting of the hearing prosthesis, an ear mold is a feature of the hearing device) into use, or e.g. in case that the ear canal has grown since the last use of the listening device resulting in a less well fitting ear mold, it is preferable that the long term feedback or IGmax estimate is adapted to the new situation over a relatively short time period “). 
Moreover, Kristensen discloses that the feature setting could be directed toward the directionality feature setting (Paragraphs 79-80 dislcoses “In an embodiment, the listening device comprises one or more detectors for classifying an acoustic environment around the listening device and/or for characterizing the signal of the forward path of the listening device. [0079] Examples of such detectors are a level detector, a speech detector, a tone or howl detector, an autocorrelation detector, a silence detector, a feedback change detector, a directionality detector“)
Note: The reference Merks (US 20090316922) could also be used in rejection of the rejected claims above
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

	
/AMIR H ETESAM/           Primary Examiner, Art Unit 2652